Citation Nr: 1742652	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-31 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI). 

2.  Entitlement to service connection for vertigo. 

3.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida currently has jurisdiction over this matter. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  During his November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative expressed his intent to withdraw the issues of entitlement to service connection for a TBI and entitlement to service connection for vertigo.   

2.  Prior to November 4, 2016, the Veteran's MDD and PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity; thereafter, the most probative evidence of record indicates the Veteran's MDD and PTSD have more nearly approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of entitlement to service connection for a TBI, and entitlement to service connection for vertigo have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The Veteran's MDD and PTSD have warranted a disability rating of 50 percent, but not higher, prior to November 4, 2016, and a maximum disability rating of 100 percent thereafter.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in two March 2010 letters, prior to the September 2010 rating decision on appeal. 

The record also reflects all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA psychiatric examinations in March and July 2010.    

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

At his November 2016 Board hearing, the Veteran's representative indicated the Veteran wished to withdraw his claims of entitlement to service connection for a TBI and entitlement to service connection for vertigo.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issues must be dismissed.



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  Id.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

By way of background, the RO granted service connection for major depression, rated as 10 percent disabling, in a December 2001 rating decision.  In February 2010, the Veteran submitted a claim for increase for the depression, as well as a claim for PTSD.  In its September 2010 rating decision, the RO re-characterized the Veteran's major depression disability as major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), and increased the disability rating to 30 percent.  The Veteran appealed the rating in a November 2010 notice of disagreement (NOD), the RO continued the 30 percent rating in its November 2013 statement of the case (SOC), and the Veteran substantially appealed the matter to the Board later that month.  For the reasons set forth below, the Board has staged the ratings for MDD and PTSD. 

Period prior to November 4, 2016

In a March 2010 written statement, the Veteran's counselor outlined the symptoms she noted through her work with the Veteran from 2006 until 2010.  She stated that the Veteran had a sense of hypervigilance and helplessness as a result of the time he spent in Turkey during service.  The counselor added that the Veteran's wife's affair with a Turkish officer exacerbated these symptoms and made the Veteran feel hopelessness and deep despair.  The counselor further noted the Veteran had only begun to recall and explore the bombing incident he survived in Turkey.  The following symptoms were also noted: inability to recall an important aspect of the trauma; efforts to avoid thoughts, feelings or conversations associated with the trauma; markedly diminished interest or participation in significant activities; and irritability or outbursts of anger.

The Veteran underwent a VA contract examination in March 2010 to assess his depression.  He indicated the symptoms affected his total daily functioning which resulted in a lack of motivation to complete tasks, fatigue, isolation, and withdrawal from others.  The Veteran also reported difficulty sleeping due to racing thoughts and sleep apnea.  Objectively, the examiner noted the Veteran was a reliable historian, was oriented within normal limits, behaved appropriately, and had good eye contact.  Likewise, his communication and speech patterns were normal, and there was no evidence of panic attacks, delusions, or hallucinations.  However, the Veteran's affect and mood reflected a disturbance of motivation and mood, a flattened affect and mood swings ranging from depression to rage.  In addition, the affect and mood exam indicated a near-constant depressed mood which affected his ability to function independently.  The Veteran also showed impaired attention and focus, as well as obsessional rituals, although these were not severe enough to interfere with routine activities.  The examiner also noted there was mild memory impairment but no suicidal or homicidal ideations.  In the final remarks, the examiner stated the Veteran was able to manage his finances, but he occasionally had interference in performing activities of daily living because he became overwhelmed with symptoms.  Relevantly, the examiner summarized the Veteran's psychiatric impairment as one causing occupational and social impairment with reduced reliability and productivity.  

In April 2010, the Veteran submitted written statements regarding stressful incidents in service that caused his PTSD and had long term effects on him.  As a result of these incidents, the Veteran reported he continued to experience the following symptoms: constant vigilance, suspicion, feeling of helplessness, avoidance of discussion of traumatic experiences, fear of foreigners, and memory problems.  

The Veteran underwent a second VA examination in July 2010.  Subjectively, the Veteran reported having little to no recollection of his time in Turkey, when he experienced the traumatic events, until he began working with a counselor.  He also reported having repressed anger, hypervigilance, sleep problems, restlessness, chronic headaches, triggered memories, sadness, flashbacks, a period of rapid weight loss, social isolation, decreased interest in activities, and exaggerated startle response to loud noises.  Objectively, the examiner noted the Veteran was oriented, groomed, and dressed appropriately.  His communication was normal and his affect was fair.  The examiner noted no concentration problems, panic attacks, suspiciousness, paranoia, delusions, hallucinations, obsessions or compulsions.  The Veteran's judgement and insight were good, as was his memory.  The examiner remarked the Veteran's impairment at the time of examination was mild or transient but severe enough to cause occupational and social impairment with decrease in work efficiency and occupational tasks during periods of significant stress.  

After a careful review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds his MDD and PTSD symptoms more nearly approximated the schedular criteria for a 50 percent evaluation prior to November 4, 2016.  The record strongly indicates the Veteran's symptoms were causing occupational and social impairment with reduced reliability and productivity by the time he submitted his claim for increase in 2010.  The Veteran's counselor, who treated him from 2006 to 2010, noted the Veteran's everyday life was affected by his sense of hopelessness, hypervigilance, and helplessness.  Additionally, the counselor's treatment revealed the Veteran had only begun to recall a specific traumatic episode in which he survived a bombing attack in Turkey.  Likewise, the Veteran's lay statements reveal his hypervigilance, suspiciousness, and feeling of sadness were constant and affected his day-to-day life in the sense that he was socially isolated and was having difficulty with his work as a counselor.  The Veteran is competent to report symptoms and their effects.  The Board finds the Veteran credible and, therefore, his lay statements probative. 

The Board recognizes there is a discrepancy between the two VA examination reports.  Specifically, the Veteran's symptoms seemed less severe at the July 2010 examination than they were during the March 2010 exam.  Whereas, the Veteran had a flattened affect and his mood ranged from normal to rage in March, during the July exam his affect and mood were fair.  Likewise, the Veteran reported, and the examiner noted, the presence of ritualistic behavior used as a coping mechanism in March 2010.  However, the July 2010 examiner did not note such behavior.  As a result, the March 2010 examiner concluded the Veteran's impairment caused reduced reliability and productivity in the Veteran's social and occupational life, whereas the July 2010 examiner only found the Veteran's impairment to cause occasional decrease in work efficiency during high periods of stress. 

In this regard the Board notes that VA examinations, particularly examiners' observations, are representative of the Veteran's condition at the time of the examination.  As such, the Board affords the Veteran the benefit of the doubt and finds the evidence more nearly approximates the level of impairment observed by the March 2010 examiner. 

Thus, given the foregoing, the Board finds the Veteran's MDD and PTSD symptoms warrant an increased disability rating of 50 percent for the period prior to November 4, 2016.  

To the extent the Veteran claims entitlement to a disability rating in excess of 50 percent, the Board finds the preponderance of the evidence is against such increase prior to November 4, 2016.  The evidence of record indicates the Veteran's impairment did not cause deficiencies in most areas.  The Veteran denied any delusions, hallucinations, suicidal or homicidal ideations.  Further, although he exhibited some obsessional rituals, the March 2010 examiner specifically noted they did not interfere with routine activities.  Likewise, the Veteran was deemed to be able to act independently and, indeed, still worked as a counselor for a church.  As such, a disability rating in excess of 50 percent prior to November 4, 2016 is not warranted.  



Period beginning on November 4, 2016 

With regard to the period beginning on November 4, 2016, the Board finds the evidence shows a worsening of the Veteran's symptoms on that date.  Specifically, the Board notes a medical statement from the Veteran's mental health counselor, dated November 4, 2016.  The statement shows the Veteran has been under this counselor's care since November 2012.  The counselor noted the Veteran's symptoms had continuously worsened throughout the years and was, at the time of the statement, reporting the following symptoms: a constant chronic experience of anxiety; disorientation while driving, which the Veteran described as "losing [his] bearings;" regular panic attacks; decreasing motivation for work and routine responsibilities; easily agitated by normal life stressors; increasingly frustrated and internally reactive with clients; difficulty tracking simple tasks; increased memory problems; increased concentration and focus issues; social isolation and relational shut down; depressive and occasionally apathetic mood; constant chronic state of anxiety, agitation and anger; inescapable hypervigilance; avoidance of enclosed spaces; diminished capacity to adjust or adapt to life stressors; chronic sleep disturbances, including nightmares and insomnia despite the use of medication; spontaneous memories and flashbacks of his traumatic experiences; and chronic sense of self-blame and personal deficiency as a chaplain. 

Indeed, the Veteran reported these symptoms during his November 2016 Board hearing.  He specifically described attending the funeral for a family member and being unable to recall the names of family members he has known his entire life.  The Veteran also reported his symptoms were of such severity, he only scheduled counseling sessions with his clients for less than half a day because he is unable to work a full day.  

Given the probative medical evidence and the credible lay testimony, the Board finds the Veteran's symptoms warrant a 100 percent disability rating beginning on November 4, 2016, the date the severity of these symptoms became factually ascertainable.  

 

ORDER

Entitlement to service connection for a TBI is dismissed. 

Entitlement to service connection for vertigo is dismissed. 

An evaluation of 50 percent, but not higher, prior to November 4, 2016, and an evaluation of 100 percent, thereafter, for MDD and PTSD is granted, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


